

115 HRES 660 IH: Recognizing the 2d anniversary of the adoption of the international Paris Agreement on climate change.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 660IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Lowenthal (for himself, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Cartwright, Mr. Cleaver, Mr. Huffman, Mr. Kilmer, Ms. Lee, Mr. Ted Lieu of California, Mr. Lipinski, Ms. Lofgren, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Peters, Mr. Pocan, Mr. Quigley, Mr. Rush, Ms. Schakowsky, Mr. Soto, Mr. Tonko, and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 2d anniversary of the adoption of the international Paris Agreement on climate
			 change.
	
 Whereas the Paris Agreement, adopted by the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC) 2 years ago on December 12, 2015, represents the first comprehensive agreement among all nations to keep global warming below 2 degrees Celsius compared with the preindustrial era;
 Whereas the Paris Agreement urges efforts to limit global warming to one and a half degrees Celsius;
 Whereas 197 countries, including the United States, are parties to the UNFCCC, the principal framework to stabilize greenhouse gas concentrations at a level that would prevent dangerous human-induced interference with the climate system;
 Whereas 197 parties have signed the Paris Agreement, and 170 parties have ratified the Paris Agreement;
 Whereas the United States is the only country with the intention to withdraw from the Paris Agreement;
 Whereas the human influence on the climate system is unequivocal and evident from the increasing greenhouse gas concentrations in the atmosphere, positive radiative forcing, observed warming, and understanding of the climate system;
 Whereas, according to the Intergovernmental Panel on Climate Change, without additional mitigation efforts, there is a very high risk that global warming by the end of the twenty-first century will lead to severe, widespread, and irreversible impacts globally;
 Whereas, according to the National Climate Assessment, the global average temperature is projected to increase worldwide by 2.5 to 11.5 degrees Fahrenheit by 2100, which will cause a reduction in crop yields; alteration of hydrological cycles; shrinkage of glaciers and ice sheets; thawing of permafrost at high altitude; increase of flooding, wildfires, droughts, heat waves, cyclones and other extreme weather events; greater risk of species extinctions; and more;
 Whereas, according to the National Climate Assessment, the global sea level is projected to rise another 0.8 to 6.6 feet by 2100 while ocean warming and acidification increases, causing a proportional increase in destructive coastal storms and surges, disruption of ecosystems including spawning and migration patterns of key fisheries, displacement of people on vulnerable coastlines and islands, and more;
 Whereas the Government Accountability Office found that climate-related impacts, such as coastal property damage, cost the Federal Government $350 billion;
 Whereas a November 2016 assessment by the Office of Management and Budget (OMB) and the Council of Economic Advisers found that recurring costs as a result of climate change could increase the Federal Government’s expenses by $12 billion to $35 billion a year by midcentury, possibly reaching more than $100 billion annually by the end of the century;
 Whereas climate change not only threatens our world’s weather, biodiversity, and ecosystems, but also threatens human security, economic vitality, and social stability around the globe;
 Whereas the effects of climate change will only exacerbate issues of resource scarcity, including lack of access to primary natural resources such as fresh water and arable land for food production, thereby contributing to increased conflict, poverty, food insecurity, and instability;
 Whereas this increased conflict and instability, as well as limited capacity to adapt to extreme weather, may force large-scale displacement and internal and cross-border migration of people, thereby contributing to increased risks to human security and economic systems;
 Whereas the impacts of climate change will often be most severely felt by poor and socially excluded groups, such as ethnic minorities, women, older people, and children, whose capacity to adapt to both rapid- and slow-onset climate change is more limited;
 Whereas the global community can limit the risks of climate change by reducing emissions of greenhouse gases and strengthening the capacity of communities to adapt to climate change;
 Whereas, to enable developing countries to combat climate change and adapt to its impacts, developed countries will need to mobilize economic resources, beginning with fulfilling their pledge of mobilizing $100 billion of climate financing from both public and private sources annually beginning in 2020, some of which will support the Green Climate Fund;
 Whereas the United States pledged to reduce greenhouse gas emissions by 26 to 28 percent below 2005 levels in the United States by 2030, and to contribute $3 billion to the Green Climate Fund;
 Whereas the economy of the United States grew by 15 percent between 2005 and 2015, while net greenhouse gas emissions decreased by 11.5 percent during that period;
 Whereas 30 States have adopted renewable electricity standard requirements, 20 States have adopted greenhouse gas emissions targets, 20 States have adopted energy efficiency resource standards, 10 States have adopted zero-emission vehicle targets, and 9 States have implemented the Regional Greenhouse Gas Initiative, and additional States may soon join;
 Whereas 47 cities in the United States have adopted 100 percent clean and renewable energy goals; Whereas the States, cities, Tribal nations, businesses, and institutions of higher education of the United States that support the objectives of the Paris Agreement represent more than half of the gross domestic product of the United States; and
 Whereas the Paris Agreement secured commitments from other member countries, including China and India, for a global agreement that could prevent catastrophic changes to our climate system and thus to societies around the world: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 2d anniversary of the adoption of the Paris Agreement;
 (2)acknowledges it is the responsibility of humankind to address the severe and global impacts of climate change;
 (3)supports global efforts that will keep global warming below 2 degrees Celsius (3.6 degrees Fahrenheit), including reduction of greenhouse gas emissions;
 (4)supports global efforts to protect those most vulnerable to the effects of climate change, including increasing the ambition of current climate financing goals;
 (5)supports policies at the Federal, State, and local level that promote the reduction of greenhouse gas pollution and aim to meet the objectives of the Paris Agreement; and
 (6)recommends that the United States remain a signatory to the Paris Agreement. 